Title: To George Washington from Major General Philemon Dickinson, 23 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Drawbridge [near Bordentown, N.J.] 23d June 1778
                    
                    The Enemy’s front came yesterday to the Black-horse, where they still remain—Genl Maxwell continues at Crosswicks—where I am now going—to get further intelligence—the Militia are at this Place, except two hundred, annexed to Gl Maxwells Brigade—no movement of the Enemy this Day. Col: Moylan with his Horse, are going on the lines—have no doubt they will surprize—aleast a part of their Horse—Col. Moylan came down last Night.
                    Our Militia increase, but not in ⟨g⟩reat Numbers—suppose they may  not amount to 12, or 1300 Privates. I have the honor to be Your Excellency’s Most Obt
                    
                        Philemon Dickinson
                    
                